Citation Nr: 0116506	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-12 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1949 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1999 by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, awarded 
entitlement to TDIU, effective from January 12, 1998. 


FINDING OF FACT

It was not shown that the veteran could not secure or follow 
a substantially gainful occupation due to service-connected 
disability until after the effective date assigned by the RO 
for the award of TDIU, January 12, 1998.  


CONCLUSION OF LAW

The assignment of an effective date prior to January 12, 
1998, for the award of TDIU is not warranted. 38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.155, 3.157, 3.400, 3.340, 3.341, 4.16 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 1992, the RO rendered a rating decision denying 
service connection for the residuals of cold injuries to the 
feet, as well as a denial of entitlement to a permanent and 
total disability rating for a non-service-connected pension; 
the veteran appealed the decision.  During the course of the 
appeal, but prior to referral the Board, the RO issued an 
August 1993 determination awarding the veteran a permanent 
and total disability rating for pension purposes, primarily 
on the basis of impairment due to a non-service-connected 
stroke.  The issue of entitlement to service connection for 
frozen feet remained on appeal until March 26, 1999, the date 
of the Board's decision determining that service connection 
for the residuals of frozen feet was warranted.  

In accordance with the March 1999 Board decision, the RO 
rendered a May 1999 rating decision awarding service 
connection for the residuals of frozen feet.  A 10 percent 
disability rating was assigned for the bilateral disability, 
effective from February 27, 1992, and 10 percent ratings were 
assigned for each foot, effective from January 12, 1998.  By 
a July 1999 rating decision, the RO increased the veteran's 
disability rating as follows:  a 20 percent disability rating 
was established for Raynaud's disease and the residuals of 
bilateral frozen, effective from February 27, 1992, to 
January 11, 1998; and a 20 percent disability rating was 
assigned separately for each foot, effective from January 12, 
1998.  In September 1999, the RO issued another rating 
decision, which increased the veteran's disability rating to 
30 percent for each foot, effective from January 12, 1998.  

At this point the Board notes that, in accordance with 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998) and amendments 
set forth at 62 Fed. Reg. 652047-65224 (1997), which went 
into effect on January 12, 1998, each foot could be rated 
separately under Diagnostic Code 7122.  The schedular 
criteria for Diagnostic Code 7122 was further amended by 63 
Fed. Reg. 37778-37779 (1998); the new version is currently 
found at 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).  The 
presently assigned 30 percent rating for each foot (which the 
RO has combined to 60 percent) is the maximum rating 
assignable for the residuals of cold injuries for each part 
affected under Diagnostic Code 7122.  38 C.F.R. § 4.104.  

By a November 1999 rating decision, the RO awarded the 
veteran TDIU, effective from January 12, 1998.  The RO's 
rationale for awarding the January 12, 1998, effective date 
for TDIU was as follows: 

It would appear to be at least as likely as not 
that the increased severity of the veteran's 
service-connected residuals of a cold injury of his 
bilateral feet may cause him to be permanently 
unable to obtain or retain gainful employment.  A 
grant of increased compensation, based on 
unemployability, will thus be made effective 1-12-
98.  While his claim for this increased benefit was 
not received until 10/99, it was submitted within 
one year of being notified of his meeting the 
minimum evaluation criteria required for a finding 
of being totally disabled, so the effective date 
will be retroactive to the effective date of the 
assignment of a 60 percent combined evaluation for 
his service-connected disabilities.  Increased 
benefits based on unemployability prior to 1-12-98 
must be denied, however, since service-connected 
disabilities evaluated as 20 percent (on a combined 
basis) do not meet the schedular requirements for 
entitlement to individual unemployability.  

The RO also explained in its November 1999 rating decision 
that referral to the Director of the Compensation and Pension 
Service was "not submitted for extra schedular consideration 
for the period of possible entitlement prior to 1-12-98, 
because there are no exceptional factors or circumstances 
associated with the veteran's service-connected 
disablement." 

TDIU may be awarded where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  38 C.F.R. 
§ 4.16(a).  In this case, although the veteran is separately 
assigned a 30 percent for each foot, as the same disability 
affects both feet, it may be considered a single disability 
for the purposes of determining TDIU.  Id.  However, failure 
to satisfy these percentage standards is not an absolute bar 
to an award of TDIU; a total disability rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  See 38 C.F.R. § 3.400 (to the same 
effect).  An exception to that rule applies when the 
application for benefits is received within one year from the 
date of the veteran's discharge or release from active 
service.  In that situation, the effective date of the award 
is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1).  
See 38 C.F.R. § 3.400(b)(2) (to the same effect).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  With this in 
mind, the Board notes that the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

Once, as here, the veteran filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Norris v. West, 12 
Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase will be 
initiated by a report of examination or hospitalization by VA 
or the uniformed services for previously established service-
connected disabilities.  See Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for TDIU).  

The question arises in the present case whether, prior to the 
effective date already established by the RO for the award of 
TDIU, entitlement was shown.  Despite the veteran's claim 
that TDIU should be effective since February 1992, there is 
no indication in the record that the veteran's disability 
caused him to be unable to secure or obtain a substantially 
gainful occupation until after January 12, 1998.  Although 
there was certainly evidence of record at the time of his 
February 1992 claim that his frozen feet residuals caused him 
some disability--as he was ultimately assigned a 20 percent 
disability rating for bilateral frozen feet covering the time 
period February 27, 1992 to January 11, 1998 - there is no 
evidence to show that the disability caused unemployability.  
Indeed, the record reflects that when the veteran's claim for 
a permanent and total disability rating for pension purposes 
(non-service-connected pension) was granted in 1993, it was 
primarily for the residuals of his non-service-connected 
stroke.  

Evidence of record received with the February 1992 claim 
shows that as early as January 1971, an examiner reported 
that the veteran had trouble with his feet when he tried to 
work.  However, the only comment made was that whenever the 
veteran tried to work his feet burned and swelled, and he had 
excessive sweating.  A VA examiner concluded that the veteran 
was unemployable following an August 1992 examination; 
however, the problems which apparently caused his 
unemployability related primarily to difficulties with his 
eyes, and later it was shown that he had severe residuals of 
a stroke and peptic ulcer disease.  Indeed, when his feet 
were examined in August 1992, Raynaud's phenomenon was not 
found.  Only tenderness, swelling, difficulty with weight 
bearing, and skin changes were objectively noted, along with 
the veteran's complaints of not being able to stand for a 
long time, and of having cramping in the calves after 
walking, which was relieved by rest.  In August 1993, an 
opinion was provided by Robert Cranley, M.D., as to the 
relationship between foot disability and military service, 
and problems with the feet were described, but there was no 
indication that his difficulties were so severe as to 
preclude substantial gainful employment.  

It was not until VA examinations were conducted in March 1998 
and September 1999 that more significant problems were found.  
In March 1998, probable Raynaud's disease was found and his 
feet apparently were so disabling that they were found to be 
extremely painful to touch.  It was specifically noted for 
the first time that he could not sustain gainful employment 
due to the severe pain that he had in his feet.  The severity 
of the problem with his feet was confirmed by examination in 
September 1999.  

What is significant about the evidence of record is that it 
was not demonstrated that his service-connected disabilities 
caused unemployability as contemplated by 38 C.F.R. § 4.16 
until after the effective date already assigned by the RO, 
namely January 12, 1998.  As noted above, significant 
problems with the feet were noted before that time, but 
entitlement to TDIU was not shown.  Since the effective date 
of an award of increased compensation may not be earlier than 
the date as of which it is factually ascertainable that an 
increase in disability has occurred, and because it was not 
ascertainable that TDIU was warranted sooner than the date 
already set by the RO, the Board finds that an earlier 
effective date is not warranted.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The veteran and his representative have been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The Board 
concludes that the discussions in the rating decision and 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
substantiate his claim, and has therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the veteran's claim and that no further action by the RO is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to an effective date prior to January 12, 1998, 
for the award of TDIU is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

